Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-11 and 15-16 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gil (US Pub App 2022/0129831).

Regarding claim 1, Gil discloses an autonomous vehicle (AV)  (Para.55) comprising: a conveyor system (58, Fig.5 and Para.79) arranged within a cabin of the AV, the conveyor system comprising: 
a plurality of attachment points (76); and 
a motor to move to different positions along the conveyor system (Para.75); 
a door to provide a user access (Fig.5); and 
a conveyor system controller (Para.44) configured to: 
identify an item (transport bag is intended use) associated with a user (Para.45); and 
issue an instruction to the motor to move along the conveyor system such that the identified item is accessible to the user at the door (Para.49).

The claim contains details further defining intended use structure, which is not required.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. {See MPEP 2114(I)} Therefore since Gil discloses structure capable of attaching a plurality of transport bags to the conveyor system and moving the bags, the claim is fully anticipated. 

Regarding claim 2, Gil further discloses the conveyor system further comprising a rail mounted to a ceiling of the AV (Fig.5), the motor to move the plurality of attachment points and the plurality of transport bags along the rail (Para.75).

Regarding claim 3, Gil further discloses the rail comprises a plurality of rail components that fit together to form the rail (Fig.5), each rail component sized to fit through the door of the AV (Fig.5).

Regarding claim 4. The AV of claim 1, wherein each attachment point comprises a hook (Para.70) for hanging a corresponding one of the plurality of transport bags (intended use).

Regarding claim 9, Gil further discloses the conveyor system controller configured to: store, in a memory (Para.48), data associating each of the plurality of transport bags with a corresponding one of the plurality of attachment points (Para.45); access the data to identify a current position of the transport bag associated with the user; and generate the instruction to the motor to move the plurality of transport bags along the conveyor system based on the current position of the transport bag associated with the user (Para.49).

Regarding claim 10, Gil further discloses each attachment point comprising a radio frequency identification (RFID) reader configured to receive, from an RFID tag on one of the plurality of transport bags, data associated with the user associated with the transport bag (Para.45).

Regarding claim 11, Gil discloses a conveyor system comprising: 
a rail to mount to a ceiling of a vehicle (Fig.5); 
a plurality of attachment points (76); 
a motor to move the plurality of transport bags to different positions along the conveyor system (Para.75); and 
a conveyor system controller (Para.44) configured to: 
identify a transport bag associated with a user (Para.45); and 
issue an instruction to the motor to move along the conveyor system (Para.49) such that the identified transport bag is accessible to at a door of the vehicle (Fig.5).

The claim contains details further defining intended use structure, which is not required.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. {See MPEP 2114(I)} Therefore since Gil discloses structure capable of attaching a plurality of transport bags to the rail and moving the bags, the claim is fully anticipated. 

Regarding claim 15, Gil further discloses the conveyor system controller configured to: store, in a memory (Para.48), data associating each of the plurality of transport bags with a corresponding one of the plurality of attachment points (Para.45); access the data to identify a current position of the transport bag associated with the user; and generate the instruction to the motor to move the plurality of transport bags along the conveyor system based on the current position of the transport bag associated with the user (Para.49).

Regarding claim 16, Gil further discloses each attachment point comprising a radio frequency identification (RFID) reader configured to receive, from an RFID tag on one of the plurality of transport bags, data associated with the user associated with the transport bag (Para.45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 5 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Gil (US Pub App 2022/0129831) in view of Ulsamer (US Pub App 1011/0097588).

Regarding claim 5, Gil does not further specifically disclose the hook comprises a locking portion that closes to secure the transport bag to the conveyor system.
Ulsamer teaches a devliery vehicle with unloading arm compising a container retaining mechanism to help secure the container in the arm hook, which can be a pin to secure  (Para.97).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Gil in view of Ulsamer to have the hook comprise a locking portion in order to secure the item.

Regarding claim 12, Gil further discloses each attachment point comprises a hook (Para.70) for hanging a corresponding one of the plurality of transport bags (intended use).
Gil does not further specifically disclose the hook comprising a locking portion that closes to secure the transport bag to the conveyor system.
Ulsamer teaches a devliery vehicle with unloading arm compising a container retaining mechanism to help secure the container in the arm hook, which can be a pin to secure  (Para.97).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Gil in view of Ulsamer to have the hook comprise a locking portion in order to secure the item.

Claims 6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Gil (US Pub App 2022/0129831) in view of Saviranta (US Pub App 2020/0377000).

Regarding claims 6 and 13, Gil does not further specifically disclose a plurality of dividers, each of the plurality of dividers physically separating a transport bag from a neighboring transport bag.
Savirata teaches a trailer for delivery of products with hanging hooks and dividers (Fig.5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Gil in view of Savirata to include dividers to provide the user with privacy.  

Claims 7-8 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Gil (US Pub App 2022/0129831) in view of Sohn (US Pub App 2021/0365046).

Regarding claims 7 and 14, Gil does not further specifically disclose each of the plurality of attachment points comprises one of a plurality of weight sensors, each weight sensor to measure a weight of a corresponding one of the plurality of transport bags.
Sohn teaches a control method of a robot system wherein delivery robots can include weight sensors for detecting the weight of a load to be delivered and if it exceeds the baggage reference can output a message for providing guidance for overweight based on the baggage reference (Para.358, 370).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Gil in view of Sohn to include a weight sensor in order to avoid overweight and imbalance situations.

Regarding claim 8, Gil, as modified above, further teaches processing circuitry to: receive a weight measurement from each of the plurality of weight sensors; and determine an instruction to move at least one of the plurality of transport bags from a first attachment point to a second attachment point based on the weight measurements (Sohn, Paras. 358, 370).

Claims 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Gil (US Pub App 2022/0129831) in view of Kalouche (US Pub App 2021/0387808).

Regarding claim 17, Gil discloses a method for delivering (an item) to a user comprising: 
identifying (an item) associated with a user (Para.45), the transport bag attached to a conveyor system (58, Fig.5 and Para.79) mounted in an autonomous vehicle (Para.55) (AV); 
identifying a first position along the conveyor system of the identified transport bag (Para.45-49); 
instructing a motor to move the conveyor system so that the identified (item) moves from the first position along the conveyor system to a second position along the conveyor system (Para.49), the second position proximate to a door of the AV (Fig.5); and 
instructing a door of the AV to open so that a user can access the identified transport bag from the AV (Para.71).

Gil does not further specifically disclose transporting bags specifically.
Kalouche teaches an automated delivery vehicle in which the delivery items may be bags (Para.30).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Gil in view of Kalouche in order to further support the needs of the user.

Regarding claim 18, Gil, as modified above, further discloses identifying a second transport bag associated with the user, the second transport bag attached to the conveyor system at a third position along the conveyor system (Para.67); determining that the user has removed the transport bag from the AV; and in response to determining that the user has removed the transport bag from the AV, instructing the motor to move the conveyor system so that the second transport bag moves from the third position along the conveyor system to a second position along the conveyor system (Para.49).

Claims 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Gil (US Pub App 2022/0129831) in view of Kalouche (US Pub App 2021/0387808), as applied above, and further in view of Gurin (US Pub App 2017/0045890).

Regarding claim 19, Gil, as modified above, does not further specifically disclose receiving information from the user to verify the user associated with the transport bag; determining that the user is authorized to receive the transport bag based on the information; and in response to determining that the user is authorized, instructing a lock securing the transport bag to the conveyor system to open.
Gurin teaches systems for a shared vehicle wherein a vehicle host sensor recognizes a retriever and locks or unlocks a compartment accordingly (Para.133).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Gil, as modified above, in view of Gurin to receive information from the user to verify the user associated with the transport bag; determine that the user is authorized to receive the transport bag based on the information; and in response to determining that the user is authorized, instructing a lock securing the transport bag to the conveyor system to open, in order to protect sensitive delivery cargo.

Regarding claim 20, Gil, as modified above, does not further specifically disclose receiving information from the user to verify the user associated with the transport bag; determining that the user is authorized to receive the transport bag based on the information; and in response to determining that the user is authorized, instructing a door blocking a receiving window providing access to the transport bag to open.
Gurin teaches systems for a shared vehicle wherein a vehicle host sensor recognizes a retriever and locks or unlocks a compartment accordingly (Para.133).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Gil, as modified above, in view of to receive information from the user to verify the user associated with the transport bag; determine that the user is authorized to receive the transport bag based on the information; and in response to determining that the user is authorized, instructing a door blocking a receiving window providing access to the transport bag to open, in order to protect sensitive delivery cargo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takasuga, Katitz, Christoffersson, Skaaksrud, High and additional Gil references further disclose elements of a vehicle conveyor system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652